Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 10/07/2021; and IDS filed on 02/03/2022.
Claims 1, 20-21, 25 have been amended.
Claims 8, 14, 22-24 have been cancelled.
Claims 1, 3-5, 7, 20-21, 25-26 are pending in the instant application.
Claims 20-21 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restrictions
	Applicant has changed the elected specie from a mask to a nasal insert. The Examiner will allow this request for changing the specie in the prosecution after an RCE was filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KASUGA et al (Bactericidal activities of woven cotton and nonwoven polypropylene fabrics coated with hydroxyapatite-binding silver/titanium dioxide ceramic nanocomposite “Earth-plus”. International Journal of Nanomedicine 2011:6 1937–1943) in view of FUJITSU (https://journal.jp.fujitsu.com/en/2014/03/14/01/ (2014)), WebMD (https://www.webmd.com/allergies/news/20140320/could-nasal-filter-device-help-ease-allergies (2014) and SHINSU et al (JP2963657; see IDS filed on 06/07/2019 for machine translation).
	Applicant’s claims are directed to a method of treating rhinitis in a subject in need of the method comprising of: administering to an intranasal mucosa of the subject a composite particle comprises of: titanium oxide; metal particle such as a silver particle; and calcium phosphate, such as a hydroxyapatite particles, wherein administering comprises of inserting a medical device into the nasal cavity, which reads on a nasal insert, comprises of: the composite particles attached to a sheet portion. Additional disclosures include: wherein the sheet is breathable.

st col), is the same composite as claimed and disclosed by Applicant (see Applicant’s specification at [0110]), wherein the Earth-plus can be used in woven cotton and nonwoven polypropylene fabrics (see title) in hospital environment, such as air filters and mask (see pg. 1938, 1st col), because the Earth-plus has bactericidal properties (see abstract) and adsorbs pollen (see pg. 1942, 1st col). Note, the nanocomposite appears to be coated onto non-woven fabrics by dipping method (see pg. 1938, under Materials and method) similar to Applicant’s non-woven fabric method of dipping in the suspension of composites (see Applicant’s specification at [0246]); thus, KASUGA’s nanocomposite appears to be capable of being detached from the sheet, unless proven otherwise.  Since the Office does not have the facilities for preparing the claimed materials and comparing them with prior art inventions, the burden is on Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); KASUGA further teaches the properties of the three active ingredients in Earth-plus, wherein silver has antibacterial effect an is used on urinary tract catheters and endotracheal tubes (see pg. 1938, 1st col; pg. 1941, 2nd col), which is used inside the body because it needs water (see pg. 1941, 2nd col); TiO2 is antimicrobial agent but needs light (see pg. 1941, 2nd col); hydroxyapatite is commonly used in respirators for selective adsorption of pollen (see pg. 1942, 1st col), which would make hydroxyapatite be obvious to use in preventing allergic rhinitis, thus it 
	KASUGA does not teach using a nasal insert to treat allergic rhinitis; or the details of the dipping method, such as using a binder resin.
FUJISTSU teaches “to prevent contact with pollen, it can become a necessity for those suffering from hay fever to use face masks” (see page 1), wherein hay fever is allergic rhinitis, and the commercially available improved mask by Fujitsu (see picture on pg. 1) has calcium hydroxyapatite with titanium (see pg. 3), which reads on titanium oxide; metal such as calcium; and hydroxyapatite particles.
WebMD teaches the prior art had also known of using nasal filters (see title) to help filter out pollen (see pg. 1) to prevent allergies (see title) and hay fever (see pg. 2), wherein the filter uses a filtering membrane (see pg. 2) and the motivation of using a nasal insert versus wearing a mask, because it’s less obvious and more cosmetically appealing than a mask (see pg. 3).
SHINSHU, which is the company mentioned in KASUGA that produces the Earth-plus composite, teaches method of making the Earth-plus composite could include wetting agents for the purpose of improving the dispersibility of the pigments (see [0016]); and using resin as the vehicle (see [0012]), such as urethane resin (see [0012] and Example 1 at [0022]), which is the same resin used by Applicant (see Applicant’s specification at [0246]). Additional disclosures include: the composite can be used in cloth fiber, air cleaning filters, and masks (see [0020]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a nasal insert with hydroxyapatite-binding 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate wetting agent. The person of ordinary skill in the art would have been motivated to make those modifications, because it would improve the dispersibility of the pigments/composites and reasonably would have expected success because SHINSHU teaches wetting agents can be used to make the Earth-plus composite.
The references do not specifically teach adding the ingredients in the ratio as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as attachment of the particles to the cloth fiber, air cleaning filters, and masks.  Thus, absent some 
	Although the reference is silent about the “administering a composite particle to an intranasal mucosa of the subject”, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same composite particle is applied to the same nasal insert membrane filtering device using the same resin to applied the composite particle to the nasal insert membrane filtering device and the nasal insert membrane filtering device is worn by the same patient in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.  Thus, the prior art teaches, either expressly or impliedly, each and every limitation of the instant claims.

Claims 1, 3-5, 7, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANTIN et al (US 2006/0085027) in view of KASUGA et al (Bactericidal activities of .
	SANTIN teaches a method of preventing/treating allergic rhinitis (see ([0013]) comprising of: a nasal insert (see abstract; Figures 1-21, especially Fig. 9 and 10A), which reads on inserting a medical device, comprising of a composite filter sheet (see [0023]), to filter pollen (see [0103]). Additional disclosures include: using active agents, such as gold compounds (see [0126], titanium compounds (see [0128]); antimicrobials (see [0172]).
 	SANTIN does not teach using composite particles comprised of titanium oxide, metal particle, and calcium phosphate, such as hydroxyapatite; or the details of the dipping method, such as using a binder resin.
KASUGA teaches the prior art had known of hydroxyapatite-binding silver/titanium dioxide ceramic nanocomposite (see title), commercially available as “Earth-plus” from Shinshu (see abstract; and pg. 1938, 1st col), is the same composite as claimed and disclosed by Applicant (see Applicant’s specification at [0110]), wherein the Earth-plus can be used in woven cotton and nonwoven polypropylene fabrics (see title) in hospital environment, such as air filters and mask (see pg. 1938, 1st col), because the Earth-plus has bactericidal properties (see abstract) and adsorbs pollen (see pg. 1942, 1st col). Note, the nanocomposite appears to be coated onto non-woven fabrics by dipping method (see pg. 1938, under Materials and method) similar to Applicant’s non-woven fabric method of dipping in the suspension of composites (see Applicant’s specification at [0246]); thus, In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); KASUGA further teaches the properties of the three active ingredients in Earth-plus, wherein silver has antibacterial effect an is used on urinary tract catheters and endotracheal tubes (see pg. 1938, 1st col; pg. 1941, 2nd col), which is used inside the body because it needs water (see pg. 1941, 2nd col); TiO2 is antimicrobial agent but needs light (see pg. 1941, 2nd col); hydroxyapatite is commonly used in respirators for selective adsorption of pollen (see pg. 1942, 1st col), which would make hydroxyapatite be obvious to use in preventing allergic rhinitis, thus it appears this triple combination can be used in multiple environments, such as dry and bright areas or wet and dark areas.
  SHINSHU, which is the company mentioned in KASUGA that produces the Earth-plus composite, teaches method of making the Earth-plus composite could include wetting agents for the purpose of improving the dispersibility of the pigments (see [0016]); and using resin as the vehicle (see [0012]), such as urethane resin (see [0012] and Example 1 at [0022]), which is the same resin used by Applicant (see Applicant’s specification at [0246]). Additional disclosures include: the composite can be used in cloth fiber, air cleaning filters, and masks (see [0020]).


It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate wetting agent. The person of ordinary skill in the art would have been motivated to make those modifications, because it would improve the dispersibility of the pigments/composites and reasonably would have expected success because SHINSHU teaches wetting agents can be used to make the Earth-plus composite.
The references do not specifically teach adding the ingredients in the ratio as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as attachment of the particles to the cloth fiber, air cleaning filters, and masks.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same composite particle is applied to the same nasal insert membrane filtering device using the same resin to applied the composite particle to the nasal insert membrane filtering device and the nasal insert membrane filtering device is worn by the same patient in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.  Thus, the prior art teach, either expressly or impliedly, each and every limitation of the instant claims.

Response to Arguments
	Applicant argues that KASUGA teaches the use of Earth-plus where there is visible light present. KASUGA does not disclose or suggest that Earth-plus exerts a bactericidal effect in a subject's "nasal cavity" where light necessary for expression of a photocatalytic 
	The Examiner finds this argument unpersuasive, because KASUGA teaches the Earth-plus has three ingredients that are capable to work in different environments, such as wet and dark or dry and sunlight, as discussed in the rejection above. It appears Applicant is focusing only one active ingredient.  Additionally, KASUGA teaches Earth-plus has been coated on air filters, which are commonly placed inside of equipment or machines, such as an HVCA unit or cars, which are not exposed to sunlight.


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618